Citation Nr: 0319391	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for arthritis of the left 
ankle.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action by the 
RO that granted service connection for post-traumatic stress 
disorder, effective August 15, 1997, and from a January 1998 
rating action that denied service connection for arthritis of 
the left ankle.   

In a decision of July 1998 the Board denied service 
connection for arthritis of the left ankle and also denied an 
effective date earlier than August 15, 1997 for a grant of 
service connection for PTSD.  The veteran subsequently 
appealed the denial of these claims to the United States 
Court of Appeals for veterans Claims (Court).  In April 2002 
the Court affirmed the July 1998 Board decision denying an 
earlier effective date for a grant of service connection for 
PTSD and vacated and remanded that portion of the July 1998 
Board decision denying service connection for arthritis of 
the left ankle for consideration of the VCAA.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that VA has not yet had the 
opportunity to adjudicate the veteran's claims under the 
provisions of the VCAA.  He has also not yet been 
specifically informed of what evidence he is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In regard to the veteran's claim for service connection for 
arthritis of the left ankle, the Board notes that the 
veteran's service medical records reflect treatment for left 
ankle pain during August and September 1969.  A history of a 
pre-service left ankle dislocation was reported and there is 
a notation in the records of an "old ankle injury with 
resultant calcification".  No reports of left ankle x-rays 
performed during service are in the claims folder.  Following 
a VA medical examination conducted in May 1994, the diagnoses 
included chronic arthritis primarily affecting the veteran's 
hands, knees, and ankles.  However, no x-ray studies were 
performed during this examination.  It is also noted that the 
physician who conducted this examination made no comment 
regarding the relationship, if any, between the veteran's 
current left ankle complaints and those noted during service.  

In view of the above, and to ensure full compliance with due 
process requirements, this case is again remanded to the RO 
for the following actions: 


1.  The RO should provide the veteran 
with notification of the provisions of 
the VCAA and the implications of this 
legislation for his current claims.  

2.  The veteran should be requested to 
provide the names and addresses of the 
health care providers who treated him for 
a left ankle injury in 1966, prior to 
service.  He should also be requested to 
provide the names and addresses of all 
health care providers, both VA and non-
VA, who have treated him for left ankle 
complaints from the time of his discharge 
from service to the present.  After the 
veteran responds and provides any 
necessary authorizations the named health 
care providers should be contacted and 
asked to provide copies of all clinical 
records documenting their treatment.  All 
records received should be associated 
with the claims folder.  

3.  Then, the veteran should be afforded 
a VA examination to determine the 
etiology of his claimed left ankle 
disability.  The claims folder should be 
made available to the examining physician 
and the physician should be instructed to 
state that the claims folder was reviewed 
in the examination report.  All necessary 
special studies should be conducted and 
all pertinent clinical findings reported 
in detail.  If the veteran is found to 
have a chronic left ankle disability, to 
include arthritis in the left ankle, the 
examiner should express a medical opinion 
as to whether it is at least as likely as 
not that the current left ankle pathology 
is related to the left ankle complaints 
noted in August and September 1969, 
during service.  The examiner should also 
express an opinion as to whether the 
veteran's current left ankle disability 
clearly and unmistakably preexisted 
service, and, if so, whether the 
veteran's inservice left ankle complaints 
represented an increase in severity of 
the preexisting ankle disability beyond 
natural progression.  

4.  When the above development has been 
completed, the RO should again adjudicate 
the issue of entitlement to service 
connection for a left ankle disability.  
If this benefit is denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

